IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UDEIL D. YATES.,

Petitioner,
v. Civil Action No. 3:19CV492
HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

Petitioner has submitted a motion asking for an extension of time in which to file a motion
under 28 U.S.C. § 2254. Federal Courts, however, lack jurisdiction to consider the timeliness of
a § 2254 petition until it is actually filed. Gregory v. Bassett, No. 3:07¢v790, 2009 WL 455267,
at *2 (E.D. Va. Feb. 23, 2009) (citations omitted); see United States v. White, 257 F. App’x 608,
609 (4th Cir. 2007) (holding that no case or controversy existed before § 2255 motion was actually
filed (citing United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000))). Because a § 2254 petition
did not accompany Petitioner’s motion for an extension of time and because the motion did not
contain any cognizable claims for habeas relief, Petitioner’s motion for an extension of time (ECF
No. 1) will be DENIED. See Ramirez v. United States, 461 F. Supp. 2d 439, 440-41 (E.D. Va.
2006) (citations omitted).

This action will be DISMISSED WITHOUT PREJUDICE.

The Clerk is DIRECTED to forward to Petitioner the form for filing a petition under 28
U.S.C. § 2254. Any § 2254 petition that Petitioner files must conform to the rules governing such
motions and be sworn to under the penalty of perjury. See Rules Governing § 2254 Proceedings

for the U.S. District Courts, Rule 2(c). Petitioner also is advised that § 2254 petitions are subject
to a one-year statute of limitations and a restriction against second or successive petitions. See 28
US.C. §§ 2244(b)(3), (d).

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1). A COA will not issue unless
a prisoner makes “a substantial showing of the denial of a constitutional right.’ 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).
No law or evidence suggests that Petitioner is entitled to further consideration in this matter. A
certificate of appealability is will be DENIED.

An appropriate order will accompany this Memorandum Opinion.

 

 

 

 

 

Isf De jy
D gS 20(F John A. Gibney, Jr. i
Rickenond Virginia United States Distriet Jvidg
